Citation Nr: 1623842	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-49 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from October 3, 2012 to June 28, 2015?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted entitlement to service connection for PTSD and assigned a 50 percent rating from September 7, 2004.  

In July 2011, a travel board hearing was held before the undersigned sitting at the RO.  

In January 2012, the Board remanded the question what evaluation was warranted for PTSD from September 7, 2004, and the issue of entitlement to a total disability rating based on individual unemployability.  In November 2012, the RO increased the rating for PTSD to 70 percent effective September 7, 2004 and granted entitlement to a total disability rating based on individual unemployability effective October 5, 2004.

In September 2014, the Board denied entitlement to both a rating greater than 70 percent for PTSD and a total disability rating based on individual unemployability for the period from September 7, 2004 to October 4, 2004; denied entitlement to a rating greater than 70 percent (exclusive of a period of temporary total rating based on hospitalization) for the period from October 5, 2004 to December 12, 2011; granted entitlement to a 100 percent schedular rating for PTSD for the period from December 13, 2011 to October 1, 2012; denied entitlement to a rating greater than 70 percent for PTSD for October 2, 2012; and remanded the issue of what evaluation was warranted for PTSD for the period beginning October 3, 2012.  

In November 2015, VA increased the rating for PTSD to 100 percent effective June 29, 2015.  

Considering the procedural history in this case, the only issue remaining for consideration is as listed above.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

From October 3, 2012 to June 28, 2015, the disability picture associated with the Veteran's PTSD more nearly approximated total occupational and social impairment.  


CONCLUSION OF LAW

From October 3, 2012 to June 28, 2015, the criteria for a 100 percent schedular rating for PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein, it is not necessary to discuss VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As set forth, the issue is limited to what rating is warranted for PTSD for the period from October 3, 2012 to June 28, 2015.  The PTSD rating issue was previously remanded and the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran underwent a VA PTSD examination on October 2, 2012.  At that time, the examiner summarized the Veteran's disability level as consistent with a 70 percent rating, i.e, occupational and social impairment with deficiencies in most areas.
 
Thereafter, evidence of record shows the Veteran continued to seek VA psychiatric treatment.  He consistently reported problems with anxiety, depressed mood, nightmares and difficulty sleeping.  He also reported having a passive death wish although he denied suicidal and homicidal ideation.  A November 2013 record shows the Veteran reporting that he was anxious and not sleeping well.  He also reportedly had been depressed, engaged in isolative behavior and had no motivation.  He felt hopeless.  On mental status examination, affect was restricted and insight and judgment were limited.  Assessment included anxiety and worsening depression.  The Veteran's medication was increased and he was referred to day hospital.  

Private records show the Veteran was referred by VA due to a deterioration of his condition and that he was admitted (partial psychiatric hospitalization) for an approximately two week period in November 2013.  At discharge, the Veteran was alert, oriented, logical, coherent and relevant.  He did not have any ideas of suicide or homicide and no delirium or perceptual disturbances.  He was in contact with reality.  It was recommended that he continue outpatient treatment and the physician noted he could benefit from groups for PTSD, nightmares, and anger management.  A December 2013 VA record notes improvement of symptoms after day hospitalization.  

VA psychiatric records dated in 2014 show continued treatment for PTSD symptoms, to include participation in occupational therapy.  In July 2014, the representative argued that the Veteran was totally impaired due to the severity of his symptoms.  

A May 11, 2015 VA record included an assessment of worsening depression and insomnia.  A May 29, 2015 record noted that the Veteran endorsed lack of energy, irritability, intrusive memories and nightmares.  Objective testing revealed evidence of moderate depression and anxiety.  A June 23, 2015 record again notes a passive death wish.  Mental status examination showed a depressed mood, restricted affect, and limited insight and judgment.  

The Veteran underwent a VA examination on June 29, 2015.  Symptoms related to PTSD were noted as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Regarding behavioral observations, the examiner noted the Veteran's judgment and insight were poor and mood was depressed.  There were no indications of a perceptual or thought disorder.  The examiner provided a global assessment of functioning score of 45-50 indicating serious impairment in social and occupational functioning and he summarized the Veteran's disability level as total occupational and social impairment.  The examiner also opined that the examination covered the time period from the Veteran's last examination in October 2012 to the present.  

On review, the Veteran's disability level varied during the period in question.  That is, there is evidence of both improvement and worsening.  The overall evidence, however, shows that the Veteran continued to struggle with significant PTSD symptoms.  Considering the need for admission to the day hospital in 2013 as well as the findings on the most recent examination, the Board resolves reasonable doubt in the appellant's favor and finds that the disability picture more nearly approximates total occupational and social impairment for the period in question.  Thus, a 100 percent rating for PTSD is warranted for the period from October 3, 2012 to June 28, 2015.  


ORDER

Entitlement to a 100 percent rating for PTSD is granted from October 3, 2012 to June 28, 2015, subject to the controlling regulations governing the payment of monetary awards.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


